                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GABRIEL ROSA-DIAZ,                            )
    Plaintiff,                                )       C.A. No. 17-215 Erie
                                              )
               v.                             )
                                              )
M. OVERMYER, et al.,                          )       Judge Susan Paradise Baxter
     Defendants.                              )


                                   MEMORANDUM ORDER



       Presently pending before the Court is Defendants’ Motion to Enforce Settlement

Agreement (ECF No. 46). Similar motions are currently pending in two other active cases that

have been filed by Plaintiff against various individuals employed by the Pennsylvania

Department of Corrections: Rosa-Diaz v. Gatto, et al., 17-cv-152-SPB-RAL in this Court and

Rosa-Diaz v. Harry, et al., 17-cv-2215-SSR in the Middle District of Pennsylvania (“Middle

District case”). The Pennsylvania Office of Attorney General represents all Defendants in all

three cases.

       By way of background, on April 10, 2019, this Court entered an Order in this case

scheduling a settlement conference for October 22, 2019. [ECF No. 34]. On September 25, 2019,

Attorney John Mizner entered his appearance on behalf of Plaintiff in this case [ECF No. 42].

On October 17, 2019, Attorney Mizner filed with this Court a Notice stating that the parties had

reached an “amicable settlement of all claims” and that the settlement conference scheduled for

October 22 was no longer necessary. [ECF No. 44]. Accordingly, this case was closed

administratively, and the parties were ordered to file a stipulation of settlement and dismissal by

December 6, 2019. [ECF No. 45]. However, no stipulation was filed.

                                                  1
       The instant motion to enforce settlement [ECF No. 46] was filed by Attorney Bradley on

January 2, 2020. In his motion, Attorney Bradley states that he and Attorney Mizner had agreed

to settle all claims in all three of Plaintiff’s pending cases, referenced above, and he prepared a

written settlement agreement and release, accordingly (ECF No. 46, at ¶ 17). On October 31,

2019, Attorney Mizner informed Attorney Bradley, by email, that Plaintiff refused to sign the

release because Plaintiff claimed Attorney Mizner was not authorized to settle the Middle

District case. (Id. at ¶ 18). Nonetheless, Attorney Mizner took the position that he did, indeed,

have Plaintiff’s authority to settle all three cases on the agreed upon terms. (Id. at ¶ 19; ECF No.

49, Attorney Mizner’s response, at ¶ 19).

       On January 15, 2020, this Court held a telephonic hearing on Defendants’ motion, which

was attended by Attorneys Bradley and Mizner, as well as Plaintiff on his own behalf. During

this hearing, Attorney Mizner represented to the Court that it was his understanding that he had

authority from Plaintiff to include the Middle District case in the settlement he negotiated with

Attorney Bradley. (ECF No. 51, Hearing transcript, at pp. 3, 5). However, Plaintiff emphatically

testified at the hearing that he “never discussed anything with Mr. Mizner about the case in the

Middle District at all,” and that he was not willing to take the settlement, as presented (Id. at p.

10).

       Following the hearing, Plaintiff filed, on his own behalf, a brief in opposition to

Defendants’ motion to enforce settlement [ECF No. 54], in which he reiterates that he never had

a conversation with Attorney Mizner about the Middle District case, nor did he agree to include

that case in any settlement discussions (Id. at p. 2).

       “Because the enforceability of settlement agreements is governed by the principles of

contract law, a meeting of the minds is required.” Young v. City of Pittsburgh, 2013 WL



                                                   2
12133964, at *1 (W.D.Pa. Apr. 23, 2013), citing Mazzella v. Koken, 739 A.2d 531, 536 (Pa.

1999). As with all contracts, in the formation of an enforceable settlement agreement, “the minds

of the parties should meet upon all of the terms, as well as the subject-matter.” Id. (citations

omitted). If all of the material terms of a bargain are agreed upon, the settlement will be

enforced. Id. at 537.

       In addition, Pennsylvania law requires that an attorney possess express authority in order

to settle a client's claim. See Polier v. Allegheny Cnty., 599 Fed.Appx. 425, 426 (3d Cir.

2015) (“In Pennsylvania, ‘an attorney must have express authority to settle a cause of action for

the client,’” quoting Rothman v. Fillette, 503 Pa. 259, 469 A.2d 543, 545 (1983). “Express

authority empowering an attorney to settle a client's claim ‘must be the result of explicit

instructions regarding settlement.’” Pisarz v. PPL Corp., 2014 WL 220778, at *1 (M.D.Pa. Jan.

21, 2014)(internal citation omitted). “An attorney-client relationship does not, without more,

confer upon the attorney the authority to settle his client's case.” Smith v. Delaware Valley Auto

Spring Co., 642 F. Supp. 1112, 1115 (E.D. Pa. 1986) (citations omitted). Thus, “an attorney may

not enter a settlement on behalf of his client without the client's grant of express authority, and

such express authority can only exist where the principal specifically grants the agent the

authority to perform a certain task on the principal's behalf.” Polier, 599 Fed. Appx. at 426-27

(internal citation and quotation marks omitted).

       Here, although the Court does not doubt the sincerity of Attorney Mizner’s belief that he

had such authority, Plaintiff has persuaded the Court that there was no meeting of the minds

between the parties as to the inclusion of the Middle District case in the settlement agreement.

Moreover, this Court does not have jurisdiction to enforce the settlement of a case from another

district, although it could enforce the settlement if it were limited to Plaintiff’s two pending cases



                                                   3
before this Court. Since it appears to be Attorney Bradley’s position that all three cases must be

included in the settlement, or there is no settlement at all (ECF No. 51, at p. 3), this option is

presently unavailable to the undersigned. Thus, the settlement agreement, as constituted, cannot

be enforced.

       AND NOW, this 6th day of April, 2020,

       IT IS HEREBY ORDERED that Defendants’ motion to enforce settlement agreement

[ECF No. 46] is DENIED. The Clerk is directed to reopen this case. This matter will be

rescheduled for trial following normal resumption of the court’s trial schedule.



                                               s/Susan Paradise Baxter___________
                                               SUSAN PARADISE BAXTER
                                               United States District Judge




                                                  4
